Judgment in favor of plaintiff Palffy for $15,500 plus costs and in favor of plaintiff Toro for $15,000, plus costs, unanimously reversed, on the law, on the facts and in the exercise of discretion, the verdict vacated and a new trial ordered, with costs to appellants, unless plaintiff Palffy stipulates to accept $7,500 and plaintiff Toro $4,000 in lieu of the awards by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to the appellants. In this personal injury negligence action it is evident that the jury verdict is grossly excessive in the award of damages and that a verdict in excess of the amounts herein indicated is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Tálente, McNally, Stevens and Steuer, JJ.